83782: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-22536: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83782


Short Caption:SATICOY BAY LLC SER. 2920 BAYLINER AVE. VS. SANDSTONE RIDGE ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A777441Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/23/2021 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC, Series 2920 Bayliner AvenueChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentATC Assessment Collection Group, LLCBrandon E. Wood


RespondentSandstone Ridge AssociationEdward D. Boyack
							(Boyack Orme & Anthony)
						Patrick A. Orme
							(Boyack Orme & Anthony)
						





Docket Entries


DateTypeDescriptionPending?Document


11/16/2021Filing FeeFiling Fee due for Appeal. (SC)


11/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-32933




11/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-32935




11/22/2021Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23437. (SC)


11/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-33567




11/23/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)21-33698




12/03/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).21-34559




12/06/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-34655




12/07/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-34913




12/17/2021TranscriptFiled Transcript. Proceedings:  Court Reporter: Kerry Esparza. Notice of Filing Transcript Request: 1/22/19 and 9/28/21. (SC)21-36078




02/02/2022TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 1/22/19 and 9/28/21. (SC)22-03557




03/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  March 21, 2022.  (SC)22-07016




03/21/2022BriefFiled Appellant's Opening Brief. (SC)22-08867




03/21/2022AppendixFiled Joint Appendix. (SC)22-08871




04/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Sandstone Ridge Association's Answering Brief due:  May 4, 2022.  (SC)22-12266




04/19/2022MotionFiled Respondent's (ATC Assessment Collection Group, LLC's) Motion to Extend Time to File Answering Brief. (SC)22-12325




04/19/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief.  (ATC Assessment Collection Group) Due date May 20, 2022. (SC)22-12388




05/04/2022BriefFiled Respondent's (Sandstone Ridge Association) Answering Brief. (SC)22-14190




05/20/2022BriefFiled Respondent's (ATC Assessment Collection Group, LLC ) Joinder to Sandstone Ridge Association's Answering Brief. (SC)22-16006




06/20/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-19406




06/20/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief.  Due date July 20, 2022. (SC)22-19416




07/15/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-22322




07/18/2022Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-22536





Combined Case View